IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KEVIN EPPERSON,                       §
                                       §
       Defendant Below-                §   No. 9, 2015
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware,
 STATE OF DELAWARE,                    §   in and for New Castle County
                                       §   Cr. ID 9408009291
       Plaintiff Below-                §
       Appellee.                       §

                          Submitted: January 16, 2015
                           Decided: February 12, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                    ORDER

      This 12th day of February 2015, upon consideration of the appellant’s

request for leave to file an appeal from the Superior Court’s denial of his twenty-

first motion for postconviction relief and his response to the Court’s rule to show

cause why the appeal should not be dismissed, it appears to the Court that:

      (1)   The appellant, Kevin Epperson, was convicted by a Superior Court

jury in 1996 of Kidnapping in the First Degree and Unlawful Sexual Contact in the

First Degree. He was sentenced as a habitual offender to serve fifty-two years in

prison followed by a period of probation. His convictions and sentence were

affirmed on direct appeal.
      (2)    In 2006, following his appeal from the Superior Court’s denial of his

eighth postconviction motion, this Court noted that Epperson’s repetitive filings

were frivolous and constituted an abuse of the judicial process. We, therefore,

enjoined Epperson from filing any future claims in this Court without first

obtaining leave of the Court and filing a motion to proceed in forma pauperis in

compliance with 10 Del. C. § 8803.

      (3)    Epperson filed his current request seeking leave to appeal from the

Superior Court’s denial of his twenty-first Rule 61 motion. Epperson contends that

his twenty-first petition, which challenged the legality of the indictment against

him, raises a constitutional issue that has never been addressed on the merits before

by any court and is not procedurally barred.

      (4)    Epperson is incorrect.       Having reviewed the Superior Court’s

December 9, 2014 order and Epperson’s response to the notice to show cause, we

find it manifest that the claim raised in Epperson’s twenty-first Rule 61 petition is

procedurally barred and frivolous. His repetitive filings constitute an abuse of

judicial process. His latest appeal is not approved for filing.

      NOW, THEREFORE, IT IS ORDERED that the Epperson’s appeal papers

are STRICKEN, and this matter is SUMMARILY DISMISSED.

                                        BY THE COURT:
                                        /s/ Karen L. Valihura
                                               Justice


                                           2